     Case 2:19-cv-08072-KM Document 17 Filed 12/22/20 Page 1 of 9 PageID: 865




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


MARK LAVER,

         Plaintiff,
                                                        Civ. No. 19-8072 (KM)
         v.
                                                               OPINION
COMMISSIONER OF SOCIAL
SECURITY,

         Defendant.


KEVIN MCNULTY, U.S.D.J.:
         The plaintiff, Mark Laver, seeks review pursuant to 42 U.S.C. § 405(g) of
a final decision by the Commissioner of Social Security (“Commissioner”)
denying his application for Social Security disability benefits under Title II and
Title XVI of the Social Security Act based on degenerative disk disease and an
amputated thumb on his right hand. For the reasons stated below, the
Commissioner’s decision is AFFIRMED.
    I.   BACKGROUND 1
         Procedural History
         This is Mr. Laver’s second appeal to a United States District Court. He
initially filed an application for benefits on March 6, 2012, alleging disability as
of that date. (R. 185–90.) His application was denied, and he had a hearing
before Administrative Law Judge Patrick Kilgannon (“ALJ Kilgannon”) on June
27, 2013 (R. 28–45.) ALJ Kilgannon denied disability via a decision on July 26,



1        Citations to the record are abbreviated as follows:
         “DE _” = Docket entry in this case
     “R. _” = Administrative Record (DE 9) (the cited page numbers correspond to the
number found in the bottom right corner of the page for all DE 5 attachments)
         “Pl. Br.” = Mr. Laver’s Brief (DE 13)
         “Gov. Br.” = Commissioner’s Brief (DE 16)
  Case 2:19-cv-08072-KM Document 17 Filed 12/22/20 Page 2 of 9 PageID: 866




2013, concluding that Mr. Laver had the residual functional capacity (“RFC”) to
perform light work pursuant to step five of 42 U.S.C. § 405(g)’s sequential
evaluation. (R. 14–27.) Mr. Laver exhausted his appeals within the Social
Security Administration and ultimately appealed to the United States District
Court for the District of New Jersey. (R. 432–34, 436–441.)
        The Hon. Stanley R. Chesler vacated ALJ Kilgannon’s decision and
remanded back to the Commissioner on the ground that the ALJ’s finding that
Mr. Laver maintained the RFC for light work was not supported by substantial
evidence. (R. 436–441.) The Social Security Appeals Council issued a remand
order “vacat[ing] the decision of the Commissioner of Social Security and
remand[ing] this case to an administrative law judge for further proceedings
consistent with the order of the Court.” (R. 44.) The remand order further noted
that Mr. Laver had filed a subsequent claim for Title XVI disability benefits on
August 25, 2015, which had been approved. A New Jersey state agency found
he was disabled as of April 4, 2015 but could receive payments only as of his
subsequent application date, August 25, 2015. (R. 444.) It consequently
concluded that, on remand, the ALJ was to consider only benefits for the
period prior to August 25, 2015. (Id.)
        That brings us to the decision which Mr. Laver currently appeals. On
remand, a hearing took place before Administrative Law Judge Hilton Miller
(“ALJ Miller”) on June 12, 2018. (R. 362–407.) ALJ Miller issued a decision on
November 13, 2018, again denying disability at the fifth step of the sequential
evaluation, once again finding that Mr. Laver maintained an RFC for light work
in the claimed period of disability. (R. 343–61.) Mr. Laver again proceeded
through the Social Security administrative process and brought a complaint in
federal court on March 7, 2019. (DE 1.)
II.     DECISION FOR REVIEW
      A. The Five-Step Process and this Court’s Standard of Review
        The Social Security Administration uses a five-step evaluation process for
determining whether a claimant is entitled to benefits. 20 C.F.R. §§ 404.1520,



                                         2
  Case 2:19-cv-08072-KM Document 17 Filed 12/22/20 Page 3 of 9 PageID: 867




416.920. In the first step, the Commissioner determines whether the claimant
has engaged in substantial gainful activity since the onset date of the alleged
disability. Id. §§ 404.1520(b), 416.920(b). If not, the Commissioner moves to
step two to determine if the claimant’s alleged impairment, or combination of
impairments, is “severe.” Id. §§ 404.1520(c), 416.920(c); see also 20 C.F.R. §
416.924(c). If the claimant has a severe impairment, the Commissioner
inquires in step three as to whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
404, Subpt. P, App. 1, Pt. A. In doing so, the Commissioner must consider the
combined effect of all medically determinable impairments, even those that are
not severe. 20 C.F.R. § 416.923, 416.924a(b)(4), 416.926a(a) and (c). If so, the
claimant is automatically eligible to receive benefits (and the analysis ends); if
not, the Commissioner moves on to step four. Id. §§ 404.1520(d), 416.920(d). In
the fourth step, the Commissioner decides whether, despite any severe
impairment, the claimant retains the Residual Functional Capacity (“RFC”) to
perform past relevant work. Id. §§ 404.1520(e)–(f), 416.920(e)–(f). The claimant
bears the burden of proof at each of these first four steps. At step five, the
burden shifts to the Social Security Administration to demonstrate that the
claimant is capable of performing other jobs that exist in significant numbers
in the national economy in light of the claimant’s age, education, work
experience, and RFC. 20 C.F.R. §§ 404.1520(g), 416.920(g); see Poulos v.
Comm’r of Soc. Sec., 474 F.3d 88, 91–92 (3d Cir. 2007) (citations omitted).
      For the purpose of this appeal, the Court’s review of legal issues is
plenary. See Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir.
1999). Factual findings are reviewed “only to determine whether the
administrative record contains substantial evidence supporting the findings.”
Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000). Substantial evidence is “less
than a preponderance of the evidence but more than a mere scintilla.” Jones v.
Barnhart, 364 F.3d 501, 503 (3d Cir. 2004) (citation omitted). “It means such
relevant evidence as a reasonable mind might accept as adequate to support a



                                         3
  Case 2:19-cv-08072-KM Document 17 Filed 12/22/20 Page 4 of 9 PageID: 868




conclusion.” Id. When substantial evidence exists to support the ALJ’s factual
findings, this Court must abide by the ALJ’s determinations. See id. (citing 42
U.S.C. § 405(g)).
   B. The ALJ’s Decision
      The ALJ applied the five-step framework.
      At step one, the ALJ found that Mr. Laver had not performed substantial
gainful activity since the application date of March 6, 2012. (R. 347.)
      At step two, the ALJ found that Mr. Laver had the following severe
impairments: degenerative disc disease and a history of right thumb
amputation. (Id.) Mr. Laver also asserted that he had hypertension, but the ALJ
concluded there was insufficient evidence in the record to find that the
hypertension was severe. (Id.)
      At step three, the ALJ found that Mr. Laver’s impairments did not meet
any listings. (R. 348.) He rejected Mr. Laver’s assertion that he met Listing
1.04, Disorders of the Spine, concluding that Mr. Laver’s MRIs did not reveal
the presence of pseudoclaudication, which the ALJ concluded Mr. Laver was
required to prove via medical imaging in order to meet the Listing. (R. 348–49.)
The ALJ also rejected Mr. Laver’s assertion that the amputation of the tip of his
thumb met Listing 1.05, Amputations, concluding that to meet that listing a
plaintiff must demonstrate that both of his or her hands amputated, one or
both of his or her lower extremities beneath the tarsal amputated, one hand
and one lower extremity, or a hip disarticulation. The amputation of the tip of a
thumb, he found, did not meet any of those criteria. (R. 349.)
      At step four, the ALJ concluded that Mr. Laver has the residual
functional capacity to perform light work, carry ten-to-twenty pounds, stand
and walk with normal breaks for six hours in an eight-hour workday, sit with
normal breaks for a total of six hours in an eight-hour workday, and
occasionally climb ramps and stairs. (R. 349.) Mr. Laver complained of
significant and constant pain which interfered with his sleep and daily life, but
the ALJ was unconvinced that Mr. Laver’s statements regarding the intensity of



                                        4
   Case 2:19-cv-08072-KM Document 17 Filed 12/22/20 Page 5 of 9 PageID: 869




his pain and limitations were consistent with the evidence, and believed that
conservative treatment would be capable of assuaging his pain. (R. 350.) The
ALJ noted there was no evidence suggesting that Mr. Laver’s thumb
amputation limited him in any way, and concluded that his disc degeneration
could be managed with, inter alia, painkillers, braces, and steroid injections.
(R. 351–53.)
       At step five, the ALJ concluded that Mr. Laver could not resume his past
position as a construction worker because he had only the residual functional
capacity for light work. (R. 353.) Based on testimony by Roxanne Benoit, a
vocational expert, however, the ALJ concluded that Mr. Laver could serve as a
Cafeteria Attendant, Cleaner/Housekeeper, or Folder, of which there are
hundreds of thousands of jobs positions available nationally. (R. 346, 354.)
III.   DISCUSSION
       Mr. Laver asserts that the ALJ: (1) conducted the hearing in a manner
“highly suggestive of the appearance of ALJ bias against plaintiff’s counsel,”
and (2) failed to base his residual functional capacity analysis on substantial
evidence.
       A. Mr. Laver’s Assertions of ALJ Bias
       I reject Mr. Laver’s assertion of ALJ bias. Though I may reverse an
adverse decision based upon proof of such bias, Ventura v. Shalala, 55 F.3d
900, 901–02 (3d Cir. 1995), such allegations must first be raised “at the
administrative level and [are] waived if not brought up below,” Ward v. Shalala,
898 F. Supp. 261, 269 (D. Del. 1995) (citing Hummel v. Hecker, 736 F.3d F.2d
91, 94 (3d Cir. 1984)); see also Davis v. Comm’r of Soc. Sec., 2016 WL 356075
at *4 (D.N.J. Jan. 28, 2016) (“Because Claimant raised the bias challenge for
the first time before this Court, she is deemed to have waived her bias claim.”).
Mr. Laver did not assert bias at the administrative level at any time, but rather
raises these allegations for the first time now before me. The allegations are




                                        5
    Case 2:19-cv-08072-KM Document 17 Filed 12/22/20 Page 6 of 9 PageID: 870




therefore waived. 2 They are also meritless, as they are based upon, inter alia,
the ALJ’s innocuous misstatement of the procedural history of the case,
accidentally addressing Mr. Laver’s attorney by the name of his law partner in
the decision denying benefits, and his statement during the hearing that he
could, but ultimately did not, reopen a 2015 decision granting benefits in Mr.
Laver’s favor. (See generally Pl.’s Br.) Even if Mr. Laver’s argument had been
preserved at the agency level, such behavior would not constitute evidence of
bias.
        B. Whether the ALJ’s Residual Functional Capacity Determination
        Was Supported by Substantial Evidence

        Mr. Laver asserts that the ALJ’s determination that Mr. Laver had a light
work RFC lacked substantial evidence and failed to comply with Judge
Chesler’s remand order, which invalidated a previous light work RFC. (Pl.’s Br.
at 40.)
        Judge Chesler rejected ALJ Kilgannon’s 2013 decision on the ground
that it insufficiently supported its conclusion that Mr. Laver had a light work
RFC; he made no findings regarding the substance of Mr. Laver’s application.
(R. 438.) The Judge considered ALJ Kilgannon’s decision and noted that while
the ALJ stated that he gave significant weight to the opinion of Dr. Hoffman,
who physically examined the plaintiff, and to medical professionals at the
University of Medicine and Dentistry of New Jersey (“UMDNJ”), the ALJ never
cited to any particular evidence from those sources which would have provided
substantial support for an RFC determination. (R. 438–41.) I thus conclude
that Judge Chesler made no substantive findings which would require ALJ
Miller to come to any particular findings on remand. Rather, he directed that


2This should come as no surprise to Mr. Laver’s counsel, who has often raised
unsupported allegations of ALJ bias, see e.g. Cruz v. Comm’r of Soc. Sec., 244 Fed.
Appx. 475, 483 (3d Cir. 2007); Orriols v. Comm’r of Soc. Sec., 228 Fed. Appx. 219, 225
n.4 (3d Cir. 2007), and whose law partner has had allegations of biased rejected on the
very grounds I invoke in this opinion, Davis, 2016 WL 356075 at *4 (rejecting
allegations of bias levied by Mr. Alter’s law partner for failure to raise at ALJ level).



                                           6
    Case 2:19-cv-08072-KM Document 17 Filed 12/22/20 Page 7 of 9 PageID: 871




the ALJ should, as he must in any case, state the substantial-evidence basis
for his findings.
       Here, ALJ Miller remedied the deficiency that Judge Chelser found in ALJ
Kilgannon’s decision. ALJ Miller engaged in a lengthy and explicit analysis of
Mr. Laver’s RFC, and concluded that a light work RFC was appropriate based
on substantial evidence, which he cited in detail. ALJ Miller noted that Mr.
Laver alleges pain in his neck, head, back, shoulder, limbs and extremities,
including burning, tingling, numbness, dizziness, muscle spasms, and
migraines. (R. 349.) The ALJ further noted that Mr. Laver claims herniated
discs and muscle spasms which obstruct his ability to walk, stand, bend over,
sleep continuously through the night, fulfill activities in his daily life, and look
after his own hygiene. (R. 350.) Lastly, he noted Mr. Laver’s complaints that
cooking, cleaning, and engaging in house and yardwork took exponentially
longer due to his pain. (Id.) The ALJ, after noting all of these allegations,
concluded that Mr. Laver’s impairments could cause these symptoms. (Id.) He
nevertheless found that Mr. Laver’s statements regarding the intensity,
persistence, and limiting effects of the symptoms were inconsistent with the
evidence in the record. (Id.) 3
       For example, the ALJ noted that doctors at UMDNJ, as well as Dr.
Christopher M. Boni and Dr. Anthony N. Sifonios, all examined the plaintiff
and, while confirming that he had back ailments, all concluded that the proper
treatment included conservative modalities such as back and neck braces,
steroid injections, and prescription medication such as painkillers. (R. 350–51.)
Dr. Alexander Hoffman, who performed Mr. Laver’s consultative examination,
as well as Drs. Ronald Bagner and Stephen Toder, who performed subsequent
consultative examinations, concluded that Mr. Laver had only minimal or mild


3 Mr. Laver argues that the partial amputation of this thumb would rule out frequent
fine and gross manipulation, (Pl.’s Br. at 34), but, as the ALJ noted, Dr. Cornejo found
that he had no limitation as to handling fine and small sized objects. (R. 350, 353.)
That opinion provides substantial evidence in support of the ALJ’s conclusion that Mr.
Laver’s limitations did “not impede the use of [his] fingers.” (R. 353.)


                                           7
  Case 2:19-cv-08072-KM Document 17 Filed 12/22/20 Page 8 of 9 PageID: 872




degenerative changes, normal ambulation, no evidence of any neurologic
deficit, and mild lumbar and cervical radiculopathy. (R. 351–52.)
      The ALJ noted the opinions of Dr. Juan Cornejo and Dr. Minh Vu, who
opined on Mr. Laver’s ability to work. (R. 352.) Dr. Cornejo concluded that Mr.
Laver had cervical and lumbar degenerative disc disease, but opined that he
would nevertheless be capable of standing, walking, and sitting for reasonable
amounts of time with breaks, and opined that he had no significant limitations
as to balance and no limitations at all in handling fine and small-sized
objections. (Id.) He ultimately concluded that Mr. Laver would be capable of
performing sedentary activity with needed breaks. (Id.) Dr. Vu, an expert of
internal and pulmonary diseases, testified at Mr. Laver’s hearing and
concluded that his degenerative disc disease was insufficiently severe to meet a
listing and that he could perform light work. (Id.)
       Lastly, the ALJ relied on the opinions of New Jersey Division of
Disability Services medical experts Drs. Mark Jacknin and Mary Ann Nicastro,
who opined that the medical evidence indicated that Mr. Laver was capable of
performing light work and was not disabled. (Id.)
      ALJ Miller, giving significant weight to the consultative examiners and
the DDS reviewers, concluded that Mr. Laver had severe impairments of his
back, but that those impairments were adequately treated by conservative
modalities and did not prevent Mr. Laver from working. (Id.) He concluded Mr.
Laver therefore retained the residual functional capacity to engage in light
work. (R. 353.) The ALJ’s decision thoroughly set forth the basis for the
outcome and was based on substantial evidence in the record, including the
opinions of numerous doctors set forth above.
      Mr. Laver asserts that ALJ Miller overweighted the opinions of the DDS
experts and Dr. Vu. He asserts that the DDS evaluations were outdated, and
that Dr. Vu is not an expert in orthopedics. Whatever the validity of those
points, it was for ALJ Miller, and is not for me, to weigh the evidence. My role is
to confirm that ALJ Miller did perform that function, and that he cited



                                         8
  Case 2:19-cv-08072-KM Document 17 Filed 12/22/20 Page 9 of 9 PageID: 873




substantial evidence in support of his opinion. He plainly did: In addition to the
DDS experts and Dr. Vu, ALJ Miller relied on numerous examining physicians
who all concluded that Mr. Laver’s limitations were relatively mild and could be
remediated with conservative treatment. ALJ Miller also explicitly relied on Dr.
Cornejo’s 2018 consultative examination, not discussed by the plaintiff, which
concluded that Mr. Laver was capable of walking, standing and sitting with
reasonable breaks and thus able to perform sedentary work. (R. 352.) Unlike
Dr. Vu, Dr. Cornejo is an orthopedist. (R. 352.) I thus find that ALJ Miller’s
conclusions were based on substantial evidence, and affirm.
IV.   CONCLUSION
      For the reasons set forth above, the Commissioner’s decision is
AFFIRMED. A separate order will issue.
Dated: December 22, 2020


                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge




                                        9
